Title: 27th.
From: Adams, John Quincy
To: 


       Recite in Ferguson this week. Mr. Williams, this forenoon concluded his course of astronomical lectures, by explaining the or­rery, and the cometarium. I have not received from these lectures either the entertainment or the instruction, which I expected from them. Except having acquired a clearer notion of the figures of the different planets by viewing them through the telescope, I believe I have not attained one new idea, by the ten Lectures. However I do not know that more could be said than has been. In Sciences of this kind, little novelty is now to be expected. Few discoveries are probably left to be made, and those will be owing perhaps, rather to chance, than to any extraordinary effort of genius.
       This evening, just before prayers about 40 horsemen, arrived here under the command of Judge Prescott of Groton, in order to protect the court to-morrow, from the rioters. We hear of nothing, but Shays and Shattuck: two of the most despicable characters in the community, now make themselves of great consequence. There has been in the course of the day fifty different reports flying about, and not a true one among them.
      